DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-7, 11-13 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Liao et al. (US Pub. No. 2015/0362830 A1; see annotated Figure 5 in the Non-Final Rejection filed on 07/22/2021) discloses a light source system (i.e. light source module; Figure 5, element 100), comprising: an excitation light source (i.e. means emitting elements L1 and L2 in Figure 5) configured to generate excitation light (Figure 5, elements L1 and L2); a wavelength conversion device (i.e. wavelength conversion module; Figure 5, element 120) comprising a conversion region (i.e. wavelength conversion portion; Figure 2B, elements 121 and 123) and a non-conversion region (Figure 2B, element 122), wherein the conversion region (i.e. wavelength conversion portion; 
 Regarding claim 13, Liao et al. (US Pub. No. 2015/0362830 A1; see annotated Figure 5 in the Non-Final Rejection filed on 07/22/2021) discloses a projection device (Figure 1, element 200; page 2, paragraph 0038, lines 3-4) comprising a light source system (i.e. light source module; Figure 5, element 100), which comprises: an excitation light source (i.e. means emitting elements L1 and L2 in Figure 5) configured to generate excitation light (Figure 5, elements L1 and L2): a wavelength conversion device (i.e. wavelength conversion module; Figure 5, element 120) comprising a conversion region (i.e. wavelength conversion portion; Figure 2B, elements 121 and 123) and a non-conversion region (Figure 2B, element 122), wherein the conversion region (i.e. wavelength conversion portion; Figure 2B, elements 121 and 123) is configured to perform wavelength conversion on the excitation light and emit first light (Figure 5, element R(G)) along a first optical path (i.e. optical path of element R(G) in Figure 5), the non-conversion region (Figure 2B, element 122) is configured to scatter the excitation light (Figure 5, elements L1 and L2) and emit second light (Figure 5, element L2) along a second optical path (i.e. optical path of element L2 in Figure 5), and the conversion region (i.e. wavelength conversion portion; Figure 2B, elements 121 and 123, which are part of element 120 in Figure 5) is further configured to emit unconverted excitation light (Figure 5, element L1) as third light along a third optical path (i.e. optical path of element L1 in Figure 5); and a first reflective element (Figure 5, element 533) configured to guide the 
Regarding claim 21, Liao et al. (US Pub. No. 2015/0362830 A1; see annotated Figure 5 in the Non-Final Rejection filed on 07/22/2021) discloses a light source system (i.e. light source module; Figure 5, element 100), comprising: an excitation light source (i.e. means emitting elements L1 and L2 in Figure 5) configured to generate excitation light (Figure 5, elements L1 and L2); a wavelength conversion device (i.e. wavelength conversion module; Figure 5, element 120) comprising a conversion region (i.e. wavelength conversion portion; Figure 2B, elements 121 and 123) and a non-conversion region (Figure 2B, element 122), wherein the conversion region (i.e. wavelength conversion portion; Figure 2B, elements 121 and 123) is configured to perform wavelength 
Regarding claims 3-7, 11-12, 15-20 and 22-25, the claims are allowable based on their dependence from allowable claims 1, 13 and 21 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US Pub. No. 9,904,160 B2) discloses a light-emitting device comprising a laser light source and a light collecting system. The laser light source comprises a first laser array and a second laser array for respectively generating a first light and a second light with different wavelength ranges. The light collecting system is used for collecting the light emitted from the laser light source arrays. The ratio of the divergence angle of the collected second light to that of the first light is less than or equal to a predetermined value. The light-emitting device is capable of generating two kinds of light beams with different étendues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/31/2022